
	

114 S3162 IS: Storage Technology for Operational Readiness and Generating Energy Act
U.S. Senate
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3162
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2016
			Mr. Reed (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the consideration of energy storage systems by electric utilities as part of a
			 supply side resource process, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Storage Technology for Operational Readiness and Generating Energy Act or the S.T.O.R.A.G.E. Act.
		2.Consideration of energy storage systems
 (a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:
				
 (20)Consideration of energy storage systemsEach State shall consider requiring that, as part of a supply side resource planning process, an electric utility of the State demonstrate to the State that the electric utility considered an investment in energy storage systems based on appropriate factors, including—
 (A)total costs and normalized life cycle costs; (B)cost effectiveness;
 (C)improved reliability; (D)security; and
 (E)system performance and efficiency.. (b)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:
				
 (7)(A)Not later than 1 year after enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State regulatory authority has ratemaking authority) and each nonregulated utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d).
 (B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State regulatory authority has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to the standard established by paragraph (20) of section 111(d)..
 (c)Failure To complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph..
 (d)Prior state actionsSection 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) is amended in the matter preceding paragraph (1) by striking (19) and inserting (20).
 3.Coordination of programsTo the maximum extent practicable, the Secretary of Energy shall ensure that the funding and administration of the different offices within the Grid Modernization Initiative of the Department of Energy and other programs conducting energy storage research are coordinated and streamlined.
		
